t c memo united_states tax_court gary wilson petitioner v commissioner of internal revenue respondent docket no filed date alan d irwin for petitioner angeligue m neal for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies late-filing addition and accuracy-related_penalties with respect to petitioner’s federal_income_tax accuracy-related addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure -- dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent’s determination in the notice_of_deficiency is presumed correct and petitioner bears the burden of proving that it is incorrect rule a the issues for decision’ are whether petitioner properly claimed deductions for travel_expenses properly claimed deductions for miscellaneous business_expenses and is liable for accuracy- related penalties and an addition_to_tax under sec_6662 a and 665l a respectively we sustain respondent’s determinations except that we allow some deductions in amounts less than claimed by petitioner for miscellaneous business_expenses resulting in reductions to the deficiencies to be given effect in the rule computation ‘ sec_7491 does not apply because respondent’s examination was commenced before date petitioner presented no evidence to rebut respondent’s determinations that petitioner failed to report unemployment_compensation and interest_income in respondent’s determinations are sustained - - findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in cascade idaho at the time of filing the petition petitioner has been employed in the construction industry for years in petitioner began working for kiewit pacific co kiewit kiewit employed petitioner for most of all of all of most of and part of during and the years in issue petitioner was employed by kiewit as a demolition foreman drilling crew foreman part-- time mechanic and master mechanic petitioner’s employment relationship with kiewit has continued off and on through the time of trial in petitioner was employed by kiewit at the following times and construction projects in southern california january to pasadena california january to date el segundo california and march to date ucla westwood california in petitioner filed a state_income_tax return only for the state of california petitioner did not earn any income in the state of idaho or seek employment in idaho in - in petitioner lived in his recreational vehicle which he kept parked in san dimas california petitioner paid a campground operator approximately dollar_figure per month to rent a space for his recreational vehicle in san dimas in petitioner had employers other than kiewit and worked in idaho toward the end of the year petitioner’s employment in california in was as follows for the period january to date petitioner was employed by kiewit in ucla westwood california for the period april to date petitioner was employed by contri construction in perris california for the period may to date petitioner was employed by kiewit in moreno valley california after completing work in moreno valley california on date petitioner worked in idaho for the remainder of the year for the period october to date petitioner was employed by kelly cole in bear idaho for the period november to date petitioner was employed by shorts bar logging in riggins idaho during the part of that petitioner worked in california he continued to live in the recreational vehicle in san dimas until approximately date then he moved to an apartment in hemet california petitioner lived in hemet until at least date petitioner lived with his parents at their home in pollack idaho while he was employed in idaho in petitioner did not have a lease or rental agreement with his parents petitioner usually commuted daily from his respective california living quarters to the various california jobsites he would occasionally stay overnight in a motel near one of the jobsites in california if he was too tired to drive petitioner also commuted from his parents’ home in pollack idaho to the idaho jobsites petitioner held an idaho driver’s licence in both and in petitioner held an idaho resident combination hunting and fishing license an idaho resident regular deer tag and an idaho resident regular elk tag an individual must establish that he has been an idaho resident for months in order to obtain an idaho resident combination hunting and fishing license petitioner presented his idaho driver’s license and was granted a resident hunting and fishing license the state of idaho made no further inguiries to verify that petitioner was a resident of idaho on date petitioner opened two bank accounts with key bank of idaho a savings account with a dollar_figure deposit and a checking account with a dollar_figure deposit thereafter in petitioner made three checks payable to his mother totaling - - dollar_figure petitioner filed state_income_tax returns for california and idaho in petitioner purchased a parcel of vacant land in valley county idaho on date petitioner filed his form_1040 u s individual_income_tax_return on this return petitioner showed his address as w devonshire hemet california the hemet address petitioner designated his filing_status as single and claimed only his personal_exemption petitioner attached to his return a form_2106 employee business_expenses on which he claimed the following deductions for unreimbursed employee business_expenses bxpense amount vehicle dollar_figure parking fee dollar_figure travel dollar_figure business not on lines dollar_figure meals dollar_figure total claimed deductions dollar_figure on date petitioner filed his form_1040 petitioner again showed the hemet address as his address petitioner designated his filing_status as single and claimed only his personal_exemption petitioner attached a form_2106 to his return and claimed the following deductions for unreimbursed employee business_expenses bxpense amount vehicle dollar_figure parking fee sec_855 travel big_number business not on lines big_number meals big_number total claimed deductions big_number the travel_expenses claimed were for the cost of traveling between idaho and california and the cost of occasionally staying in motels near petitioner’s various jobsites because of the nature of his trade petitioner incurred expenses for safety boots coveralls tools and union dues which he claimed as miscellaneous business deductions on his and returns at trial petitioner offered two employee statements showing amounts contributed as supplemental union dues in of dollar_figure opinion petitioner claimed business_expense deductions for travel_expenses incurred for trips between california and idaho and between his living quarters and various places of employment and various miscellaneous_expense_deductions related to his employment in the construction industry respondent disallowed the deductions petitioner claimed for unreimbursed travel_expenses on the grounds that petitioner was not away from home within the meaning of sec_162 when the expenses were paid and for lack of substantiation as required by sec_274 respondent disallowed the miscellaneous business_expense --- - deductions on the grounds that petitioner did not prove that he incurred the expenses pursuant to sec_162 and that he did not maintain adequate_records to establish the specific amounts of the deductions as reguired by sec_6001 travel_expenses sec_162 allows taxpayers to deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including traveling expenses while away from home sec_162 sec_274 and its implementing regulations impose stringent substantiation requirements for the deduction of travel_expenses under sec_162 a away from home petitioner must meet three requirements in order to deduct travel_expenses under sec_162 the expenses must be reasonable and necessary incurred while away from home and incurred in pursuit of a trade_or_business flowers v 326_us_465 respondent contends that the travel_expenses petitioner claimed do not satisfy the second flowers requirement that petitioner be away from home we agree with respondent sec_162 reflects congressional concern both for the unavoidable duplication of expenses and for the fact that meals_and_lodging are more costly for a person who must travel --- - than they are for a person who can maintain a year-round home 69_tc_920 the purpose of the ‘away from home’ provision is to mitigate the burden of the taxpayer who because of the exigencies of his trade_or_business must maintain two places of abode 49_tc_557 as a general_rule a taxpayer’s home for purposes of sec_162 is the vicinity of his principal place of employment irrespective of where his personal_residence is located 74_tc_578 sanderson v commissioner tcmemo_1998_358 petitioner was employed at construction sites in california for all of and most of thus under the general_rule petitioner’s tax_home was the vicinity of those sites in california however petitioner relies on an exception to the general_rule to argue that his tax_home was idaho where his parents resided and where he lodged when he was physically present in that state under the exception if the principal_place_of_business is temporary and not indefinite the taxpayer’s personal_residence may be considered the tax_home 358_us_59 kroll v commissioner supra pincite if the taxpayer incurs substantial and continuous living_expenses at the personal_residence he or she may deduct the expenses associated with traveling to and living at the jobsite 85_tc_462 affd without published opinion 807_f2d_177 9th cir kroll v commissioner supra pincite a place of business is temporary if the employment is such that termination within a short_period could be reasonably foreseen 13_tc_129 conversely employment is indefinite if termination cannot be foreseen within a reasonably short_period 54_tc_355 affd 438_f2d_1216 6th cir whether employment is temporary or indefinite is a guestion of fact peurifoy v commissioner supra pincite the court_of_appeals for the ninth circuit to which any appeal in this case would ordinarily lie has expressed the temporary versus indefinite distinction as follows an employee might be said to change his tax_home if there is a reasonable probability known to him that he may be employed for a long period of time at his new station what constitutes a ‘long period of time’ varies with circumstances surrounding each case if such be the case it 1s reasonable to expect him to move his permanent abode to his new station and thus avoid the double burden that the congress intended to mitigate 283_f2d_491 9th cir revg 32_tc_1368 subsequent opinions by the court_of_appeals for the ninth circuit reveal that its approach to the exception to the general tax_home rule does not differ materially from the view of this court both courts focus on whether a taxpayer could reasonably expect his employment outside the area of his residence to continue beyond a short_period of time 411_f2d_537 9th cir affg 48_tc_308 see also 608_f2d_1269 9th cir affg in part and revg in part 67_tc_476 petitioner asserts that his employment was temporary because each job he took had a definite end that he could estimate beforehand according to petitioner the ability to predict the duration of a particular job necessarily means that the job cannot be indefinite and therefore must be temporary petitioner’s employment in california was not temporary construction projects are typically if not always of limited duration weichlein v commissioner tcmemo_1995_553 however this does not end the inquiry this court has recognized that when the taxpayer has a series of jobs with one employer the actual duration of the employment relationship between the taxpayer and employer should be considered when determining whether the employment was indefinite 66_tc_467 this is true notwithstanding that the employment relationship consists of a series of shorter assignments id where the employee is highly regarded by the employer as appears to be the case here the relationship between the two parties is a continuing one subject only to the availability of projects requiring the employee’s skills weichlein v commissioner supra when a taxpayer has an ongoing relationship with an employer because he or she works on a succession of shorter projects the taxpayer’s employment status is not characterized as temporary for federal_income_tax purposes see id see also yeates v commissioner tcmemo_1988_259 affd f 2d 8th cir petitioner’s relationship with kiewit began in and continued through the time of trial kiewit employed petitioner for most of all of all of most of and part of all of the construction projects petitioner worked on while employed by kiewit in the years at issue were in southern california the relationship between petitioner and kiewit his primary employer was clearly a continuing one because of the substantial length of petitioner’s continuing employment thus it cannot be said that termination of petitioner’s employment with kiewit could be foreseen within a reasonably short_period of time albert v commissioner supra pincite petitioner has not established that he maintained a personal_residence in idaho and incurred duplicate living_expenses because of the exigencies of his work petitioner lodged at his parents’ house when he worked in idaho but did not have a rental agreement or lease with his parents according to petitioner he sporadically contributed money to his parents’ household for bills and groceries but did not have an arrangement with them to make regular rental payments petitioner offered as evidence of his contributions three checks totaling dollar_figure drawn on his newly created checking account payable to his mother petitioner was physically present in idaho when he delivered the checks to his mother these infrequent and nominal amounts are neither substantial nor continuous they are not strong indications that petitioner was burdened by duplicate living_expenses indeed they indicate to the contrary we accordingly conclude that petitioner is not entitled to relief on the theory that his employment in southern california was temporary kroll v commissioner t c pincite b substantiation for the sake of completeness we summarily address whether petitioner substantiated the expenses he claimed as travel expense deductions even if petitioner had persuaded us that the travel_expenses he claimed as deductions were incurred while he was away from home the deductions would be disallowed because petitioner has failed to meet the substantiation requirements of sec_274 generally when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may estimate the amount allowable as a deduction 39_f2d_540 2d cir however sec_274 precludes the estimation of travel expense deductions otherwise allowable under sec_162 under sec_274 all travel expense deductions must meet stringent substantiation requirements petitioner did not satisfy the substantiation requirements of sec_274 under sec_274 no deduction is allowed under sec_162 for any travel expense unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense of other item to substantiate a deduction by adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date petitioner did not produce any records for travel taken during and he did not maintain a log for mileage deductions claimed nor did he offer any statement of expense or receipts for his trips between california and idaho petitioner offered only his uncorroborated testimony as evidence of the claimed travel_expenses sec_274 expressly requires corroboration of any statement by the taxpayer as to amounts expended for travel petitioner has failed to meet the strict substantiation requirements of sec_274 -- - the regulations provide a limited exception to the substantiation requirements of sec_274 under sec_1_274-5 income_tax regs where the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer’s control such as destruction by fire flood earthquake or other_casualty the taxpayer shall have a right to substantiate a deduction by reasonable reconstruction of his expenditures petitioner testified that he kept records of his flights between california and idaho but that those records have been lost petitioner did not present any evidence as to how the loss of the records occurred or that the loss was due to circumstances beyond his control the limited exception does not apply to the loss of petitioner’s records miscellaneous business_expense deductions petitioner also claimed miscellaneous business deductions of dollar_figure and dollar_figure on his and returns respectively according to petitioner’s testimony the business expenditures were for union dues tools work clothing and boots respondent denied the miscellaneous business deductions on the grounds that petitioner failed to establish that he incurred the expenses claimed as deductions and that he failed to maintain adequate_records to establish the specific amounts of the deductions as required by sec_6001 -- - a taxpayer is entitled to deduct the ordinary and necessary expenses he incurs during the taxable_year in carrying_on_a_trade_or_business sec_162 to avail himself of the deduction a taxpayer 1s required to maintain adequate_records sufficient to establish the amounts of the deductions sec_6001 43_tc_824 the burden of substantiation rests with the taxpayer 65_tc_87 affd 540_f2d_821 5th cir beyond two statements reflecting amounts contributed as supplemental union dues petitioner did not proffer any records to substantiate his entitlement to the deductions claimed petitioner did not meet the record-keeping requirements of sec_6001 petitioner did however offer his own testimony regarding the nature and amounts of the expenses when there are no records to substantiate deductions the court can estimate the amounts of allowable deductions if there is evidence that the expenses were in fact incurred and there is a basis upon which an estimate may be made cohan v commissioner supra pincite 85_tc_731 petitioner’s testimony as to the amount of each expense claimed was as follows approximately dollar_figure for work boots at - least twice per year dollar_figure-dollar_figure for coveralls each year dollar_figure per year for tools and dollar_figure per month for union dues with respect to the deductions for work boots and coveralls work clothing may be deductible under sec_162 if the taxpayer can establish that the clothing was required or essential in the taxpayer’s employment the clothing was not suitable for general or personal wear and the clothing was not so worn 30_tc_757 kozera v commissioner tcmemo_1986_604 the court is satisfied that petitioner incurred expenses for work boots and coveralls petitioner’s credible testimony to that effect and the nature of his jobs which included working as a demolition foreman a drilling crew foreman and a master mechanic are satisfactory evidence to support the deductions because petitioner’s trade was labor intensive work boots and coveralls were essential to his employment in the construction industry we also find that the type of boots and coveralls this sort of work requires for safety reasons may not be suitable for general or personal wear accordingly bearing heavily on petitioner whose inexactitude is of his own making we allow a deduction of dollar_figure for each of the tax years for the cost of work boots cohan v commissioner f 2d pincite similarly while petitioner testified that he spent up to s60 per pair of coveralls he had no records to substantiate that -- - amount the court will again bear heavily on petitioner and allow him a dollar_figure deduction for coveralls for each of the and years petitioner also claimed as a deduction amounts contributed as dues to the labor_union of which he is a member at trial petitioner testified that he spent up to dollar_figure per month on union dues this court found petitioner to be a credible witness and we are satisfied that some amount was contributed to petitioner’s labor_union consistent with our treatment of the work boots and coveralls a deduction of dollar_figure per month for union dues is allowed for and petitioner is entitled to an additional deduction for supplemental union dues paid in of dollar_figure which was substantiated by two employee sstatements the foregoing miscellaneous business_expense deductions to which petitioner is entitled are all deductible on petitioner’s schedule a itemized_deductions as itemized_deductions they are subject_to the 2-percent limitation sec_67 petitioner’s outlay for tools poses a more difficult problem petitioner did not make an election under sec_179 that would permit him to deduct currently up to dollar_figure of the cost of depreciable_property in the year it was placed_in_service having made no sec_179 election petitioner is within the general rules regarding depreciation see alisobhani v commissioner tcmemo_1994_629 while small tools with a useful_life of less than year are currently deductible clemons v commissioner tcmemo_1979_273 the cost of tools with a useful_life that exceed sec_1 year are recovered by depreciation sec_167 and sec_168 clemons v commissioner supra at trial petitioner testified that he spent on average dollar_figure per year on tools he failed however to describe the type number expected useful_life and cost of each tool purchased some of the tools he used may have required at least annual replacement which would be a currently deductible expense others could have been expected to survive well beyond the year in which they were purchased and their costs would be recoverable through depreciation_deductions over a number of years without evidence of these matters we have no basis for an appropriate estimate petitioner has specified neither the amount of the deduction that should be allowed for each tool he purchased in and nor the amounts spent for tools in these and prior years for which depreciation should be allowed with no guidance in the record beyond petitioner’s own testimony of the total_amounts spent on tools we will not speculate on the amount that petitioner should be allowed to deduct to allow any deduction would be unguided largesse 245_f2d_559 5th cir we sustain respondent’s position - - disallowing any deduction for the cost of tools accuracy-related_penalties and addition_to_tax respondent also determined accuracy-related_penalties under sec_6662 for and sec_6662 imposes a percent penalty on underpayments attributable to negligence or disregard of rules or regulations sec_6662 negligence is the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 no accuracy-related_penalty may be imposed on any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted in good_faith is made case by case taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s efforts to determine the proper tax_liability id on brief petitioner argues that for and he calculated his business_expense deductions the same way he had done for several prior years and that he did not receive any deficiency notices for those years petitioner argues that his reliance on respondent’s failure to take exception to his --- - deduction claims for prior years amounts to reasonable_cause for his underpayments in the years at issue in support of this assertion petitioner cites estate of phillips v commissioner tcmemo_1955_139 revd on other grounds 246_f2d_209 5th cir in estate of phillips the commissioner had examined the taxpayer’s records in prior years and had not assessed or asserted deficiencies we held that the taxpayer may use the commissioner’s tacit approval to rebut the presumption of correctness of the commissioner’s determination of the negligence penalties for the years at issue petitioner’s reliance on estate of phillips is misplaced in estate of phillips the commissioner had examined prior years and had taken no exception to the prior years’ returns however the commissioner’s approval of a prior year did not purge the negligence of a later year we simply held that the commissioner’s tacit approval of the prior years’ returns shifted to the commissioner the burden of coming forward with evidence of the taxpayer’s negligence a burden he has not sustained petitioner did not offer any evidence to show that respondent examined any_tax year prior to therefore there is no evidence in the record that respondent ever tacitly approved petitioner’s method of calculating his federal_income_tax even if it can be said--and we do not agree--that by failing to audit petitioner’s prior returns respondent somehow -- - tacitly approved petitioner’s methodology respondent has come forward with sufficient evidence to prove petitioner’s negligence petitioner did not maintain a contemporaneous mileage log for the claimed mileage deductions petitioner claimed deductions for the occasional motel he stayed in when he did not feel like driving back to his recreational vehicle or apartment however petitioner failed to offer any receipts or explain how he calculated these expenses petitioner claimed deductions for flights between idaho and california and the associated parking expenses but failed to proffer this court any records receipts or reconstruction for submission into evidence the most important factor in deciding whether a taxpayer was negligent is the extent of the taxpayer’s efforts to determine the proper tax_liability sec_1_6664-4 income_tax regs in light of the many deductions petitioner claimed his failure to maintain adequate_records was not a reasonable attempt to comply with the internal_revenue_code we therefore sustain respondent’s position in addition to the accuracy-related_penalties for and respondent determined an addition_to_tax pursuant to sec_6651l a for late filing for the addition i sec_5 percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month the return is late not to - - exceed percent sec_6651 a taxpayer is excused from the late-filing addition_to_tax if he shows that the late filing was due to reasonable_cause and not due to willful neglect id however the taxpayer bears the burden_of_proof on this issue rule a petitioner offered no evidence to rebut respondent’s determination we sustain respondent’s determination to give effect to our partial allowance of some deductions petitioner claimed decision will be entered under rule
